[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER OF JUDGEMENT
(1.) Plaintiff has brought an action in two counts against defendants in the nature of an action for private nuisance and a private action to enforce regulations and orders of the Norwalk Zoning Commission based upon allegations that Defendants have violated the regulations and Cease and Desist orders issued by the Norwalk Zoning Commission by conducting rock crushing and soil screening operations an property located at 54-68 Water Street, South Norwalk, Connecticut
(2.) Plaintiff seeks an injunction permanently enjoining defendants from engaging in commercial rock crushing, soil screening and related activities on the real property located at 54-68 Water Street, South Norwalk. Connecticut and from violating the Building Zone Regulations of the City of Norwalk; and outstanding Cease and Desist Orders issued by the Norwalk Zoning Commission.
(3.) Plaintiff has withdrawn any claim for monetary damages
(4.) A default has issued against defendants therefore this court finds that the allegations set forth in Plaintiff's amended complaint dated July 21. 1997. including Plaintiff's claims of CT Page 9646 irreparable harm and the lack of an adequate remedy at law, are deemed established, by the affidavit of Fred Wilmot dated April 23, 1997, #102 in the pleadings.
Accordingly this count orders that a permanent injunction shall enter precluding defendants from engaging in rock crushing and soil screening operations at 54-68 Water Street, South Norwalk, Connecticut, from processing scarified asphalt and other construction debris and material on the property, from storing such materials on the property, from engaging in other activity incidental to the foregoing activities on the property and from conducting any of the activities referenced in notices of violations and Orders to Comply dated September 14, 1995, October 30, 1995. November 28. 1995, June 10. 1996 and April 10. 1997 all issued by the Norwalk Zoning Commission against Defendants costs assessed against defendants.
Gormley, J.